DETAILED ACTION
This office action is in response to Applicant’s Request for Continued Examination of 2/16/2021. Amendments to claims 1, 10, 11, 14 and 20 have been entered.  Claim 9 has been cancelled.  New claims 21 and 22 have been entered. Claims 1-7 and 10-22 are pending and have been examined.  The rejection and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because the second to last line recites “…retrieving the at least one piece authentication data of the merchant…” which is grammatically improper.  This should read “…retrieving the at least one piece of authentication data of the merchant…”  Claim 20, similarly recites, “…a retrieving unit including a plurality of retrieving subunits and configured to select one of the retrieving subunits based on an aspect of at least one piece authentication data to be retrieved related to the first merchant,…” which should read “…a retrieving unit including a plurality of retrieving subunits and configured to select one of the retrieving subunits of authentication data to be retrieved related to the first merchant,…” Appropriate correction is required.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 10-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a process and claims  14 and 20 are directed to a system, i.e. machines performing the process; Step 1-yes.
Additionally, under step 2A prong 1, the claims recite a series of steps to verify authentication data, i.e. mitigate risk, which is a fundamental economic practice and commercial or legal interaction and thus grouped as Certain Methods of Organizing Human Activity.  
	The following italicized limitation steps of claim 1 (Claims 14 and 20 being similar), stripped of the additional elements, set forth the abstract idea of verifying authentication data, i.e. mitigate risk.
[1] “…, obtaining authentication data of a first merchant, the authentication data being issued by a first organization …;”
broadcasting the authentication data and the digital signature … to verify the authentication data based on a consensus mechanism and store the authentication data …in response to that verification of the authentication data succeeds;”
[3] “storing the authentication data … responsive to verification of the authentication data and the digital signature …;”
	These limitations recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction and therefore fall under the Certain Methods of Organizing Human Activity grouping but for the recitation of generic computer components. That is, other than the nominal recitation of a “blockchain” and a “blockchain network” including a plurality of “nodes”  (claim 1), a “computing system” comprising “a memory and a processor”, a “blockchain” and a “blockchain network” including a plurality of “nodes”  (claim 14) and a plurality of “nodes” suitably programmed with code, i.e. “units”, (claim 20), there is nothing in the claim elements which takes the claim out of a Certain Method of Organizing Human Activity. 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using computing devices, i.e. a “blockchain network”, including a plurality of “nodes” comprising processors with memory suitably programmed with of a “blockchain” to perform the limitation steps. The computing elements are recited at a high-level of generality (i.e., as generic computers with processors and memory suitably programmed to perform the generic computer functions) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial 
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computing devices suitably programmed to perform the limitation steps amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, e.g. data gathering, transmission, storage and retrieval, see MPEP 2106.05(g) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). The limitation recite selecting a specific 
	Receiving authentication data, transmitting said data to be verified by a second entity, storing said data and subsequently retrieving the authentication data based on a certain aspect of the authentication data is a business practice for verifying an entity (merchant in the instant case), which is mitigating risk. Furthermore, the insignificant extra-solution activity claimed such as the gathering, transmission, storage and retrieval of information is akin to the well-understood, routine and conventional computing activity such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs.,
Dependent claims 2-7, 10-13, 15-19, 21 and 22 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claims 2 and 15 merely define the type of intangible authentication data.  Claims 3, 4, 16 and 17 claim storing data in a database, i.e. blockchain, with an association to a defined identifier.  This is so broadly claimed so as to be associating data with a search term or alphanumeric sequence, which is well-understood and insignificant extra-solution activity.  Claims 5 and 18 recite, at a very high level of generality, that a smart contract performs the verification of the data on the block chain.  This is purely a program that executed steps with nothing more.  Claims 6, 7 and 19 refine the various types of data to be verified.  Claim 10 recites retrieving data via an index, defined in paragraph [0061] as “For example, the index can sort merchants based on a certain order.” which is not inventive.  Claims 12, 13, 21 and 22 merely recite screening data by a node identifier and timestamp.  Again, this is merely the storage of data by identifier association or categorization of data and is an abstract concept. Claiming a “subunit” is interpreted to be programmed code carried out by the generic processor.   
Clearly, the additional recited limitations in the dependent claims only refine the abstract idea of a series of steps for verify authentication data, i.e. mitigate risk, further, through well-understood, routine and conventional computing functions. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps for verify authentication data, i.e. mitigate risk,) on one or more computers, and 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejection of claims 1-7 and 9-20, see the Remarks, filed 11/15/2021 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-7 and 9-20 has been withdrawn.  The updated claims, 1-7 and 10-22, are also allowable over the combination of prior art under 35 U.S.C. 103. 
Applicant’s arguments with respect to the 35 U.S.C. 101 rejection of claims 1-7 and 9-20 filed in the Remarks dated 11/15/2021 have been fully considered but they are not persuasive. 
On page 10 of the Remarks, Applicant argues ‘“Applicant submits that those features of claim 1 are not "concepts relating to the economy and commerce" and are not similar to any of the examples of fundamental economic principles or practices like hedging, insurance, mitigating risks, gaming rules, financial instruments, etc. For example, Applicant submits that obtaining data, selecting a retrieving subunit based on an aspect of at least on piece of data to be retrieved, and retrieving the at least on piece of data with the selected retrieving subunit is substantially 
	Applicant has invented a business solution through leveraging or applying programmed computers within a blockchain network, to verify or authenticate a merchant.  Verifying or authenticating an entity through determining that stored information matches a retrieval request is an abstract concept. This is recited in Applicants claimed limitations as [1] “…, obtaining authentication data of a first merchant, the authentication data being issued by a first organization …;”, [2] “broadcasting the authentication data and the digital signature … to verify the authentication data based on a consensus mechanism and store the authentication data …in response to that verification of the authentication data succeeds;” and [3] “storing the authentication data … responsive to verification of the authentication data and the digital signature …;”.  The selecting and retrieving of data is an additional element, partly because it claimed at a very high level of generality so as to be interpreted technically as merely retrieving data in the a database based on some sort of associated data or identifier such as a timestamp or index identifier.  This is not a technical improvement as claimed.
On page 11 of the Remarks, Applicant argues “Amended claim 1 recites limitations to specify the technical solutions for improving organization and retrieval of data from a blockchain.” further arguing ‘“As discussed in the Specification, aspects the specification “provide more effective technical solutions for storing and obtaining merchant authentication data in a blockchain of a blockchain network. The technical solution include technical advantages over existing technologies that, among others, solve the deficiencies of existing technologies.” Specification, para. [0004].”’ Examiner respectfully disagrees. 
October 2019 Update: Subject Matter Eligibility under III. Evaluating Whether A Judicial Exception Is Integrated Into A Practical Application At Step 2A Prong Two, “Note, a specific way of achieving a result is not a stand-alone consideration in Step 2A Prong Two. However, the 
	Examiner would like to point out that the criteria for rejections under 35 U.S.C. 102/103 are different from the criteria for rejections under 35 U.S.C. 101. The grounds of rejection under 35 U.S.C. 101 is based on the interpretation of abstract idea provided by the Alice decision. It is enough to recognize that there is no meaningful distinction between the concept of risk hedging in Bilski, the concept of intermediated settlement in Alice and the concept of verifying authentication data, i.e. mitigate risk, at issue here. All of these fall squarely within the realm of abstract ideas as interpreted in the Alice decision. Also, as was pointed out in Ultramercial, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). On the other hand, the rejections under 35 U.S.C. 102/103 are based on interpretation of the prior art. The presence of novel or non-obvious components (with respect to prior art of record) in a claim makes the claim allowable over prior art. The criteria for rejections under 35 U.S.C. 102/103 are different from the criteria for rejections under 35 U.S.C. 101.
On page 12 of the Remarks, Applicant argues ‘“Applicant submits that the additional limitations recited in amended claim 1 are not "well-understood, routine, conventional activity." For example, claim 1 recites "obtaining blocks of the blockchain in the blockchain network, the blocks storing respective authentication data of a plurality of merchants, and the plurality of merchants including the first merchant; selecting one of a plurality of retrieving subunits of the first usage node based on an aspect of at least one piece of authentication data of the first 
	Obtaining or gathering information for the blockchain is claimed at a very high level of generality as is the selection of a retrieval “subunit” to retrieve data from the blockchain.  The technical “how” is not present in the claim so as to define these steps as anything other than convention, well-understood and routine computing functionality.  Retrieving data from a blockchain based on an identifier was known prior to the present priority date of the claimed invention, see the PTO892, prior art not relied upon.  The type of data obtained via the blocks or retrieved via the “subunit” has no technical effect on the computing functions. As per MPEP 2106.05(d)(II), receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 are well-understood, routine and conventional computing functions.
As such, Examiner details in the rejection above and maintains the 35 U.S.C. 101 rejection of claims 1-7 and 10-22. 
   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        1/28/2022